Citation Nr: 1501773	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral big toe disability, including secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for a stomach disorder, including secondary to service-connected bilateral knee disability.

5.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for a bilateral foot condition.

6.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for cervicitis with dysplasia.

7.  Whether the rating reduction for right knee chondromalacia from 30 to 10 percent as of June 1, 2010, was proper.

8.  Whether the rating reduction for left knee chondromalacia, status post arthroscopy, from 50 to 30 percent as of June 1, 2010, was proper.

9.  Entitlement to a rating higher than 30 percent for the right knee chondromalacia prior to June 1, 2010, and a rating higher than 10 percent since.

10.  Entitlement to a rating higher than 50 percent for the left knee chondromalacia, status post arthroscopy, prior to June 1, 2010, a rating higher than 30 percent from June 1, 2010, to January 8, 2014, and a rating higher than 30 percent since March 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from July 1979 to March 1984.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, in support of her claims, she testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

Although the Veteran filed a claim for service connection specifically for depression, the Board is recharacterizing her claim more generically as for an acquired psychiatric disorder to be more expansive in light of different psychiatric diagnoses reflected in the record, to comply with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Clemons held that a claimant seeking service connection for disability who has no special medical expertise is not competent to provide a diagnosis requiring application of medical expertise to facts such as the claimant's description of history and symptoms.  VA therefore should construe a claim for service connection based on reasonable expectations of a 
non-expert claimant.

The Board additionally notes that rating-reduction claims are different from increased-rating claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.  In this case, however, the Veteran had filed a claim for increased ratings for her left and right knee disabilities.  After reviewing the evidence, the RO instead proposed, and later implemented, reductions in the ratings assigned for these service-connected disabilities.  In perfecting her appeal, the Veteran has continued to argue that increased ratings are warranted.  Therefore, for each knee, both the propriety of the reduction and whether higher ratings are warranted are at issue in this appeal.

A portion of the Veteran's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Accordingly, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

The claims of entitlement to service connection for obstructive sleep apnea, a stomach condition, and residuals of cervicitis with dysplasia, as well as for higher ratings for the right knee and left knee chondromalacia, require further development.  So rather than immediately deciding these claims, the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral big toe disability is not etiologically related to her service, including by way of a service-connected disability.

2.  Her anxiety disorder, mood disorder, and psychotic disorder are however etiologically related to her service.

3.  Service connection for a bilateral foot disability was previously considered and denied in an unappealed September 2003 rating decision; additional evidence received since that rating decision, when viewed with the earlier evidence of record, does not raise a reasonable possibility of substantiating this claim.

4.  Service connection for cervicitis with dysplasia was previously considered and denied in an unappealed March 1985 rating decision; but additional evidence received since that rating decision, when viewed with the earlier evidence of record, raises a reasonable possibility of substantiating this claim.

5.  At the time of its reduction to 10 percent on June 1, 2010, the 30 percent rating for the Veteran's service-connected right knee chondromalacia had been in effect since June 19, 2002, so for more than 5 years; evidence used to reduce the rating for this disability from 30 to 10 percent showed material improvement that would be maintained under the ordinary conditions of life.

6.  At the time of its reduction to 30 percent on June 1, 2010, the 50 percent rating for the Veteran's service-connected left knee chondromalacia, status post arthroscopy, had been in effect since June 19, 2002, so for more than 5 years; evidence used to reduce the rating for this disability from 50 to 30 percent showed material improvement that would be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for bilateral big toe disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  But the criteria are met for entitlement to service connection for anxiety disorder, mood disorder, and a psychotic disorder.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2014).


3.  The September 2003 rating decision that earlier considered and denied the claim of entitlement to service connection for a bilateral foot condition is a final and binding determination based on the evidence then of record, and new and material evidence has not been received since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

4.  The March 1985 rating decision that earlier considered and denied the claim of entitlement to service connection for cervicitis with dysplasia also is a final and binding determination based on the evidence then of record, but new and material evidence has been received since that decision to reopen this other claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

5.  The reduction in rating from 30 to 10 percent for the Veteran's right knee chondromalacia was appropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).

6.  The reduction in rating from 50 to 30 percent for her left knee chondromalacia, status post arthroscopy, also was appropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence she is expected to provide versus that VA will obtain for her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed below, the Board is granting service connection for a multi-faceted psychiatric disorder (specifically, for anxiety disorder, mood disorder, and a psychotic disorder), which represents a full grant of the benefit sought concerning this claim.  The Board is also reopening the previously-denied claim for service connection for cervicitis with dysplasia, and then remanding this claim for further development rather than immediately readjudicating it on its underlying merits.  So the Board need not discuss whether there has been compliance with the notice-and-duty-to-assist obligations, at least as concerning these claims.

As for her remaining claims, the Veteran was provided with the required notice and information in letters dated in June 2008, July 2009 and January 2010, prior to the initial adjudication of her claims in the March 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the processing and adjudication of her claims, certainly none that she and her representative consider unduly prejudicial - meaning necessarily outcome determinative of her claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the rating reductions of her service-connected knee disabilities, the January 2009 rating decision and January 2009 notice of that rating decision duly notified her of the contemplated rating reduction for these knee disabilities and furnished detailed reasons therefor in accordance with 38 C.F.R. § 3.105(e).  She also was notified that she would be given 60 days for the presentation of additional evidence showing that her compensation payments should be continued at their then present level and advised that she also could have a hearing on the matter.  Id.  Indeed, she testified at an RO hearing in June 2009 and even more recently, albeit post reduction, at an additional hearing before the Board in December 2012.  She therefore received all required notice.


VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records and identified post-service private treatment records have been obtained and associated with her claims file for consideration.

She was also provided a VA examination for her claimed big toe disabilities, which includes a description of the history of the disability, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this claimed condition - including in terms of its purported relationship with her military service, including by way of a service-connected disability.  As for her petition to reopen the claims that were previously considered and denied, and not appealed, the duty to provide a VA examination in this circumstance is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board has determined that new and material evidence has not been presented to reopen the claim concerning her bilateral foot disability.  Consequently, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Therefore, VA's duty to assist with respect to obtaining relevant records and VA examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning her hearing before the Board, the hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to her position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board also held the record open for an additional 60 days following the hearing to allow her time to obtain and submit additional evidence that might tend to support her claims.


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Claims for chronic conditions listed in 38 C.F.R. § 3.309(a), which include arthritis, benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.


The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Service connection also is warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Big Toes

VA treatment records and a VA examination report reflect various diagnoses of the left and right big toes, including hallux rigidus, hallux valgus, abductovarus hammertoe, and degenerative joint disease (i.e., arthritis).  The Veteran also has undergone surgery on her left big toe, in particular, including for implantation of a primus prosthesis.  Therefore, element (1) of service connection, current disability, has been met.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran testified that she experienced numbness in her toes during her service.  Hearing Transcript at 3.  However, her STRs are unremarkable for any complaints, treatment, or diagnoses relating to either big toe.  She underwent a separation examination in January 1984, which revealed no relevant abnormalities.  She denied a history of foot trouble in an accompanying medical history report.  Notably, the STRs do reflect a variety of other complaints throughout her term of service, including complaints of numbness in her fingers and orthopedic conditions involving her lower extremities.  Thus, from these facts, the Board reasonably infers that she did not experience any bilateral big toe symptomatology during her service since she complained of other medical-related issues but did not mention anything concerning her toes and certainly not her big toes, especially.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  If a left or right big toe condition had been present in service, then common sense leads to the conclusion that it would be documented alongside the other conditions noted in service, particularly orthopedic disabilities relating to the lower extremities, including the left and right knees, and numbness of the fingertips.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Because the STRs document these similar complaints, but not complaints related to the left or right big toes in particular, the Board does not find the Veteran's assertions regarding bilateral toe disability in service to be credible.  Therefore, element (2) of service connection, 
in-service incurrence of a relevant disease or an injury, has not been met, and service connection on a direct basis for a bilateral big toe disorder resultantly is not warranted.

To the extent the Veteran has been diagnosed with a chronic condition (arthritis) in her toes, service connection under the relaxed criteria of Walker is still not warranted, either.  As explained above, a finding of continuity of symptomatology can satisfy the "nexus" requirement of service connection, but cannot satisfy the requirement of an in-service event, injury or disease, particularly in this case where the Veteran's assertions of symptoms in service are not found to be credible.  The provisions of 38 C.F.R. § 3.303(b) only apply if the claimed chronic condition was first "noted" in service, else, there is no condition to continue experiencing its symptoms since service to confirm its chronicity and relationship to service.

The Veteran has separately argued that her current big toe disabilities are secondary to her service-connected bilateral knee disabilities.  However, an August 2009 VA examiner concluded that the toe conditions were unrelated to the knee disabilities, noting that there was nothing in the available medical literature supporting such a correlation.  There is no other competent medical opinion refuting this conclusion.  The Veteran herself has not demonstrated any specialized medical knowledge or expertise to indicate she is capable of rendering a competent medical opinion, herself, on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between the diagnosed toe disabilities and service-connected knee disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, service connection on a secondary basis also is not warranted.

B.  Acquired Psychiatric Disorder

VA treatment records and a VA examination report reflect several diagnosed psychiatric disorders, including schizoaffective disorder, major depressive disorder, anxiety disorder, and a mood disorder.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), a relevant in-service event, the Board sees there is some evidence of a psychiatric disorder prior to the Veteran's service.  Service records from November 1983 noted a history of a past suicidal gesture or attempt, and a December 2009 VA opinion observed the Veteran had entered service with a history of depression, noting an August 2007 outpatient record reflecting a history of childhood abuse.


All of this notwithstanding, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  See Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009).  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's military entrance examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this case, the Veteran's enlistment examination lists no relevant abnormalities. Therefore, she is presumed to have been in sound mental health at the beginning of her period of active service.  Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by her service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.

Here, though, the evidence of a pre-existing condition mainly consists of statements by the Veteran, herself, both during her service and in the course of her post-service VA outpatient treatment.  The CAVC has held on multiple occasions that mere lay statements by a veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See Crowe, supra; Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  Notably, there is also a VA opinion concluding the Veteran had depression at entry into service.  However, that opinion also apparently was based solely on the Veteran's statements during her outpatient treatment.  So, when viewed collectively, this evidence does not lead to the "undebatable" conclusion that depression preexisted her service.  Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  Therefore, the presumption of sound condition is not rebutted.

As for what is noteworthy that occurred during her service, the Veteran contends she was sexually assaulted (even raped in 1979/80) and harassed.  Hearing Transcript at 8-10.  Her STRs and SPRs do not specifically document these incidents or any consequent complaints.  But STRs dated in January 1981, so a relatively short time later, show she was seen in the mental health clinic for what were described as problems in her "unit".  She complained these problems had worsened during a follow-up visit just one week later.  She was also seen in November 1983 and noted to be despondent secondary to her family being left behind in the U.S. following her deployment and financial problems.  The diagnosis was adjustment reaction with depressive features.  

An after-the-fact medical opinion may be used to corroborate a personal assault stressor.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Here, the Veteran underwent a VA examination in October 2009.  In a December 2009 opinion, the examiner stated that the Veteran had an anxiety disorder that had derived primarily from her assaults in service.  The Board infers that the examiner found the Veteran's assertions of the assaults credible, essentially corroborating her account of their occurrences.  In light of this opinion, and the documented complaints of problems in her "unit" and other mental health related issues during her service, albeit not all necessarily owing to the assaults, the Board also finds her assertions to be credible, and element (2) of service connection is met.

With respect to element (3), as noted above, the VA examiner related the anxiety disorder to the assaults in service, thereby establishing a competent nexus.  He also stated that depressive symptoms, diagnosed as a mood disorder and psychotic disorder, were not created by service, but were increased by the hostile work environment and sexual assaults in service.  As discussed above, the Veteran for all intents and purposes entered service in sound mental health, and therefore depressive symptoms were not present prior to her service.  Nevertheless, the examiner's opinion relates the Veteran's mood and psychotic disorders to her service, and essentially establishes a competent nexus for those conditions as well.

In sum, the Veteran did not have a preexisting psychiatric disorder, but her anxiety disorder, mood disorder, and psychotic disorder are etiologically related to her service, so service connection for these conditions is warranted.

III.  Previously-Denied Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The CAVC has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The CAVC stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

A.  Bilateral Foot Condition

The Veteran's claim for service connection for a bilateral foot condition was previously denied in September 2003 on the basis that there was no foot condition diagnosed or otherwise evidenced during service.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Since this prior final decision, additional evidence has been received.  VA treatment records reflect diagnoses of plantar fasciitis, bilateral degenerative joint disease, and bilateral pes planus.  This evidence is new, as it was not of record at the time of the prior final rating decision.  However, it is not material.  Although recent VA records show diagnosed foot disorders, a current foot disability was already evident at the time of the September 2003 rating decision.  See July 2002 VA records (noting pes planus diagnosis).  

The Veteran also testified at her Board hearing that she was seen in service for flat feet and bone spurs.  However, this evidence is not new, as her testimony regarding treatment for foot conditions in service is essentially duplicative of a written submission in which she discussed being treated in service.  This submission was part of the record at the time of the prior rating decision.  See November 2002 statement.


Notably, in attempting to reopen her claim, the Veteran now asserts that her bilateral foot condition is secondary to her service-connected knee disabilities.  She had not asserted this theory of entitlement at the time of the earlier September 2003 denial of her claim.  However, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that she alleges different theories of entitlement from those previously alleged does not obviate the need to have new and material evidence to reopen her claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability, so in turn does not obviate the need for there to be new and material evidence to reopen the claim).

In this case, aside from the Veteran's assertions, there is no evidence received since the September 2003 rating decision which suggests a relationship between her foot disabilities and service-connected knee disabilities.  An August 2009 VA examiner merely stated his opinion that there was no medical literature to support a connection between the Veteran's pes planus and her knee conditions.  As discussed earlier, the Veteran is not capable of rendering competent medical opinions, and as a lay person, she cannot competently address the potential etiology between her feet and knees.

In sum, new and material evidence has not been received to reopen a previously denied claim for service connection for a bilateral foot disability, to include as secondary to service-connected knee disabilities.


B.  Cervicitis with Dysplasia

The Veteran's claim for service connection for cervicitis with dysplasia was previously denied in March 1985 on the basis that, while she was treated for the condition in service, there was no current disability.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Since this prior final decision, additional evidence has been received.  Private records dated July 1987 show the Veteran underwent a hysterectomy for dysmenorrhea.  VA treatment records dated May 2009 noted a history of dysplasia in 1987.

Evidence of the Veteran's hysterectomy in 1987 is new, as it was not part of the record at the time of the prior rating decision, and it is material, as it addresses whether the Veteran has a current disability, or at least residual disability.  When viewed with the evidence of cervicitis with dysplasia in service, this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

However, as discussed below, additional development is necessary prior to adjudicating this reopened service connection claim on the merits.

IV.  Rating Reductions

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a-b).  Examinations thus usually are the comparison point for determining whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based.  Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Furthermore, under 38 C.F.R. § 3.344, VA must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust, 13 Vet. App. at 342.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation and lateral instability.  A 10 percent rating is assigned if there is "slight" consequent disability, a 20 percent rating if "moderate," and a 30 percent rating if "severe."  38 C.F.R. § 4.71a.  These descriptive words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.

DC 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  Id.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

But a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).


A.  Right Knee

The Veteran's right knee is rated under DC 5260.  The previously assigned 30 percent rating was reduced to 10 percent effective June 1, 2010.

The 30 percent rating assigned for the Veteran's right knee was based primarily on the findings of a September 2002 VA examination.  See July 2003 Rating Decision.  During this VA examination, the Veteran complained of pain, weakness, stiffness, heat, instability, giving way, locking, fatigability and lack of endurance.  She treated her condition with Motrin.  She reported using crutches, a brace, a cane, corrective shoes and a wheelchair at times.  She denied any subluxation or constitutional symptoms.  She reported being employed as a barber, but had to quit because of her knees.  Examination revealed flexion limited to 72 degrees and extension limited to 34 degrees.  The examiner noted that motion was stopped when pain began.  The right knee was unstable anteroposteriorly to a marked degree, and the Veteran was noted to have an abnormal gait, described by the examiner as "wobbly and unsure."  At the time of the examination, the Veteran wore an elastic brace.

Evidence generated since 2002 reflects improvement in the Veteran's condition.  A January 2004 general VA examination shows the Veteran reported constant right knee pain which she treated with Motrin. She utilized a cane due to difficulties with ambulation caused by both of her knee conditions.  Examination revealed crepitus and 80 degrees of flexion in the right knee, with an aching sensation during motion.  Extension was not recorded.

VA records dated June 2004 reflect full range of motion, with no instability or effusion.  Additional records from September 2006 also noted full motion without effusion, though the Veteran had a positive patellar flexion test.

The Veteran underwent a general VA examination in December 2007.  She reported constant mild right knee pain, which she treated with rest, as she disliked using medication.  She also reported utilizing a brace and cane.  She reported being able to stand for 1 hour and walk up to 3 miles.  On examination, she demonstrated 0 degrees of extension and 110 degrees flexion, with pain throughout the range of motion.  There was no change in range of motion findings with repetitive testing.

VA records dated May 2008 noted positive patellofemoral crepitation.  The Veteran otherwise had full range of motion, with no findings of effusion or laxity.

The Veteran filed her current claim for an increased rating in May 2008, and was afforded a VA examination in June 2008.  The Veteran reported being able to stand for 1 hour, and walk between a quarter-mile and 1 mile.  On examination, the Veteran had 0 degrees extension and 120 degrees of flexion, with the onset of pain at 30 degrees of flexion.  Range of motion was unchanged following repetitive testing.  There were positive findings for knee tenderness and crepitus, but no instability was present.  Her gait was antalgic.  The examiner noted that the Veteran's bilateral knee conditions, collectively, prevented sports and exercised activities.  There were severe effects on recreation, and moderate effects on chores, shopping, and traveling.  Bathing, dressing, and toileting were mildly affected.

Subsequent to the proposed reduction of the Veteran's right knee rating, she was afforded another VA examination in August 2009.  She reported experiencing locking, swelling, and pain.  On examination, she demonstrated 0 degrees of extension and 100 degrees of flexion.  Pain was evident during range of motion testing, but the examiner did not specify a point of onset.  Range of motion findings were unchanged following repetitive testing.  Her gait was manifested by poor propulsion.  The examiner noted that the Veteran's bilateral knee conditions prevented chores, shopping, exercise, and sports activities.  There were moderate effects on recreation and traveling.  Driving was mildly affected.

VA records dated July 2010, after the implementation of the reduced rating, reflect range of motion of 5 degrees of extension to 110 degrees of flexion.  There was no effusion or heat, but tenderness was present along the medial and lateral joint lines.  A patellar friction test was positive.  The knee was noted to be stable.  In October 2010, the Veteran's right knee had full range of motion, with no swelling, effusion, or laxity present.  In January 2011, extension was 5 degrees and flexion was 95 degrees.  Mild effusion was noted, but no instability was present.  In February 2011, extension was 0 degrees and flexion was limited by pain to 110 degrees.  VA records dated May 2011, September 2011, and January 2012 all noted 0 degrees of extension and 110 degrees of flexion, and the Veteran had positive patellofemoral crepitation noted in January 2012.

In VA records dated February 2012, the Veteran's knee had positive swelling and patellofemoral crepitus.  She lacked 20 degrees of extension, and had pseudolaxity in flexion.  In September 2012, the Veteran reported acute episodes of pain in conjunction with grating and snapping sensations.  Examination revealed extension of 0 degrees and flexion of 115 degrees.  It was further noted that the Veteran was on a waiting list for a total knee arthroscopy procedure.

First, the Board finds that at least one of the examinations upon which the reduced rating is based, namely the examination in June 2008, is full and complete, and at least as full and complete as the September 2002 examination upon which the previous 30 percent rating was originally based.  Like the September 2002 examination, this more recent examination addressed the Veteran's complaints, discussed the types of treatment and ambulatory aids she used, measured range of motion, and assessed other physical findings such as instability, effusion, and gait patterns.  Notably, the September 2002 examination stated that range of motion was stopped when pain began, essentially reporting the specific degrees at which pain at its onset.  The June 2008 also recorded this information, though the August 2009 VA examination did not.  

Second, the Board finds that the record clearly reflects material improvement.  The September 2002 VA examination recorded extension limited to 34 degrees.  At no point after September 2002 was extension so limited.  At worst, extension was limited to 20 degrees in February 2012.  This level of impairment does result in a 30 percent rating under DC 5261.  However, it is a singular occurrence, and is preceded by numerous records showing either full extension (0 degrees) or noncompensable limited extension (5 degrees).  Additional records generated after February 2012 also reflect full extension.

The September 2002 VA examination also recorded flexion limited to 72 degrees.  At no point after September 2002 was flexion limited to the 15 degrees necessary to maintain the previously assigned 30 percent rating.  At worst, the Veteran had an onset of pain at 30 degrees of flexion during the June 2008 VA examination.  At best, this only corresponds to a 20 percent rating under DC 5260.  To the extent that this additional limitation of flexion demonstrated in June 2008 suggests that the Veteran's condition did not improve, it, too, is a singular occurrence, and is preceded and followed by numerous records showing flexion of at least 95 degrees.  This is well above the 45 degrees necessary to achieve even a compensable rating under DC 5260, let alone maintain the 30 percent rating previously assigned.

Finally, the September 2002 VA examination noted marked instability in the right knee.  The only subsequent finding suggestive of instability was in February 2012, when the Veteran had pseudolaxity in flexion, described as +1 laterally and +2 medially.  These findings suggest mild to moderate joint laxity.  Under DC 5257, moderate instability corresponds to only a 20 percent rating.  Even if a 30 percent rating was demonstrated, again, this is a singular occurrence, and is preceded by numerous records which show the absence of any laxity or instability in the right knee.

For these reasons, the Board finds that material improvement in the Veteran's right knee condition has been clearly demonstrated.

Finally, the Board finds that it is reasonably certain that the material improvement demonstrated in this case has been, and will be, maintained under the ordinary conditions of life.  Although the Veteran has reported that she stopped working due to her knee conditions, this was also noted during the September 2002 VA examination, and is therefore not a change in circumstances that can be associated with the improvement shown in this case.  The records and examination reports generated since September 2002 do not contain any indication that the improvement in the Veteran's right knee condition is associated with any change in life conditions, additional limitation in her activities, or prolonged periods of rest.

In sum, the reduction of the Veteran's rating for her right knee chondromalacia from 30 percent to 10 percent was appropriate, as the examination forming the basis for the reduction was at least as full and complete as the examination upon which the rating was originally based, and the record reflects material improvement that will be maintained under the ordinary conditions of life.

B.  Left Knee

The Veteran's left knee was rated at 50 percent under DC 5260 prior to June 1, 2010, and reduced to 30 percent under DC 5257 as of that date.

The 50 percent rating assigned for the Veteran's left knee was based primarily on the findings of a September 2002 VA examination.  See July 2003 Rating Decision.  During this VA examination, the Veteran complained of pain, weakness, stiffness, heat, instability, giving way, locking, fatigability and lack of endurance.  She treated her condition with Motrin.  She reported using crutches, a brace, a cane, corrective shoes and a wheelchair at times.  She denied any subluxation or constitutional symptoms.  She reported being employed as a barber, but had to quit because of her knees.  The examination report is somewhat unclear, as it lists both flexion and extension of the left knee limited to 48 degrees.  The examiner noted that motion was stopped when pain began.  The left knee was unstable anteroposteriorly to a marked degree, and the Veteran was noted to have an abnormal gait, described by the examiner as "wobbly and unsure."  At the time of the examination, the Veteran wore an elastic brace.

Evidence generated since 2002 reflects improvement in the Veteran's condition.  A January 2004 general VA examination show the Veteran complained of constant left knee pain that was worsened by any degree of activity, such as standing or bending.  She reported being able to walk no more than 2 blocks and stand for no more than 15 minutes due to left knee pain.  The Veteran demonstrated 40 degrees of flexion, with an aching sensation present during motion testing.


VA records dated June 2004 noted no effusion or instability.  Range of motion was 0 degrees extension to 90 degrees of flexion, with pain and some patellofemoral grating present.  In May 2005, range of motion was 0 degrees extension to 100 degrees of flexion, with no instability or effusion.  Additional records dated September 2006 noted full motion and no effusion, though a patellar flexion test was positive.

The Veteran underwent a general VA examination in December 2007.  She reported constant moderate to severe left knee pain, which she treated with rest, as she disliked using medication.  She also reported utilizing a brace and cane.  She reported being able to stand for 1 hour and walk up to 3 miles.  On examination, she demonstrated 0 degrees of extension and 80 degrees of flexion, with pain throughout the range of motion.  There was no change in range of motion findings with repetitive testing.  No instability or laxity was noted.

VA records dated May 2008 noted positive patellofemoral crepitation.  The Veteran otherwise had full range of motion, with no findings of effusion or laxity.

The Veteran filed her current claim for an increased rating in May 2008, and was afforded a VA examination in June 2008.  She reported being able to stand for 1 hour and walk between a quarter-mile and 1 mile.  On examination, range of motion was 0 degrees extension to 120 degrees of flexion, with the onset of pain at 30 degrees.  Range of motion was unchanged following repetitive testing.  There were positive findings for knee tenderness and crepitus, but no instability was present.  Her gait was antalgic.  The examiner noted that the Veteran's bilateral knee conditions, collectively, prevented sports and exercised activities.  There were severe effects on recreation, and moderate effects on chores, shopping, and traveling.  Bathing, dressing, and toileting were mildly affected. 

Subsequent to the proposed reduction of the Veteran's right knee rating, she was afforded another VA examination in August 2009.  She reported experiencing giving way, locking, swelling, and pain.  On examination, she demonstrated extension of 15 degrees and flexion of 90 degrees.  Pain was evident during range of motion testing, but the examiner did not specify a point of onset.  The examiner noted that the Veteran's bilateral knee conditions prevented chores, shopping, exercise, and sports activities.  There were moderate effects on recreation and traveling.  Driving was mildly affected.

VA records dated July 2010, after the implementation of the reduced rating, reflect 5 degrees of extension and 110 degrees of flexion.  No effusion or heat was present in the joint, though the Veteran had tenderness along the medial and lateral joint lines.  A patella friction test was positive, though no instability was present.  Additional records dated October 2010 reflect full range of motion, with no swelling, effusion, or laxity present.

VA records dated January 2011 show extension of 20 degrees and flexion of 90 degrees.  Moderate effusion was present, but no instability was indicated.  Additional records from February 2011 also reflect moderate effusion.  Extension was 0 degrees and flexion was 90 degrees, limited by pain.  In September 2011, the Veteran had 0 degrees of extension and 100 degrees of flexion, though the treating physician noted that the Veteran had some difficulty achieving full extension.  No effusion was present.

In January 2012, the Veteran demonstrated 0 degrees of extension and 100 degrees of flexion.  There was also a positive finding of patellofemoral crepitation.  In VA records dated February 2012, the Veteran's knee had positive swelling and patellofemoral crepitus.  She lacked 5 degrees of extension, and had pseudolaxity in flexion.

First, for the same reasons stated earlier, the Board finds that at least one of the examinations upon which the reduced rating is based, namely the examination in June 2008, is full and complete, and at least as full and complete as the September 2002 examination upon which the previous 50 percent rating was originally based.  


Second, the Board finds that the record clearly reflects material improvement.  The September 2002 VA examination, although somewhat confusing in its findings, recorded extension limited to 48 degrees.  At no point after September 2002 was extension so limited.  At worst, extension was limited to 20 degrees in January 2011.  This level of impairment only results in a 30 percent rating under DC 5261, and is not consistent with the prior 50 percent rating.  Additional records generated after January 2011 also reflect greater levels of extension.

The September 2002 VA examination also recorded flexion limited to 48 degrees.  Ratings under DC 5260 for limited flexion do not allow for ratings higher than the post-reduction 30 percent.  Notably, the Veteran demonstrated an onset of pain at 30 degrees of flexion during the June 2008 VA examination.  To the extent that this additional limitation of flexion demonstrated in June 2008 suggests that the Veteran's condition did not improve, it is a singular occurrence, and is preceded and followed by numerous records showing flexion of at least 90 degrees.  This is well above the 45 degrees necessary to achieve even a compensable rating under DC 5260, and clearly does not reach the previously established 50 percent rating.

Finally, the September 2002 VA examination noted marked instability in the left knee.  The only subsequent finding suggestive of instability was in February 2012, when the Veteran had pseudolaxity in flexion, described as +1 laterally and +2 medially.  These findings suggest mild to moderate joint laxity.  Even if these findings correspond to the maximum rating under DC 5257, again, this only equates to the post-reduction 30 percent rating, and does not support the previously assigned 50 percent rating.  In addition, this is a singular occurrence, and is preceded by numerous records which show the absence of any laxity or instability in the left knee.

For these reasons, the Board finds that material improvement in the Veteran's left knee condition has been clearly demonstrated.


Finally, for the same reasons pertaining to the right knee above, the Board finds that it is reasonably certain that the material improvement demonstrated for the left knee in this case has been, and will be, maintained under the ordinary conditions of life.  The records and examination reports generated since September 2002 do not contain any indication that the improvement in the Veteran's right knee condition is associated with any change in life conditions, additional limitation in her activities, or prolonged periods of rest.


ORDER

Service connection for bilateral big toe disability is denied.

However, service connection for anxiety disorder, mood disorder, and psychotic disorder is granted.

The request to reopen the claim of entitlement to service connection for a bilateral foot disability is denied.

But since there is new and material evidence, the petition to reopen the claim of entitlement to service connection for cervicitis with dysplasia is granted, subject to the further development of this claim on remand.

The reduction in rating from 30 to 10 percent for the right knee chondromalacia was proper.

The reduction in rating from 50 to 30 percent for the left knee chondromalacia, status post arthroscopy, also was proper.



REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims on appeal.

With respect to the claim of service connection for sleep apnea, the Veteran's records reflect a current diagnosis of this condition.  See June 2002, August 2010 VA treatment records.  At her Board hearing, she testified that while stationed in Korea, she had an incident in which she jumped out of bed and ran into wall trying to catch her breath.  She went to sick call and was told she had a sinus issue.  She also stated that she was told she snored during service.  Hearing Transcript at 7.  Service treatment records do not specifically document the described incident.  However, undated STRs do show that the Veteran was seen for an unspecified sleep disturbance.  A medical history taken during her separation examination noted a history of sleep walking and frequent trouble sleeping.  Therefore, a VA examination and opinion are necessary in order to determine the relationship, if any, between current sleep apnea and these symptoms which reportedly occurred in service.

With respect to the claim of service connection for a stomach disorder, the Veteran contends that this condition is related to service, or alternatively, secondary to her service-connected knee disabilities, including the pain medication used to treat those disabilities.  VA treatment records and an August 2009 VA examination diagnosed gastroesophageal reflux disease (GERD) and a hiatal hernia.  The VA examiner stated that GERD was the result of the hiatal hernia, which itself is an anatomic defect and not related to medication used to treat knee pain.  He also stated that GERD started before the Veteran's knee problems were diagnosed.  Unfortunately, this opinion is inadequate for two reasons.  First, while the examiner stated that a hiatal hernia and GERD were not caused by the Veteran's knee pain medication, he did not address whether they were aggravated by such medication.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Allen v. Brown, 7 Vet. App. 439 (1995).  Second, while the examiner stated that GERD started prior to the diagnosis of knee problems, the Board notes that the Veteran's knee disabilities are well-documented in her STRs.  It is unclear whether the examiner means to suggest that GERD and/or a hiatal hernia preexisted service, and further medical comment on this question is necessary.

With respect to the reopened claim for service connection for cervicitis with dysplasia, a VA examination is necessary to determine the nature of any current gynecological disability, if present, and whether such disability or the Veteran's 1987 hysterectomy is etiologically related to cervicitis with dysplasia noted in service.

With respect to the Veteran's increased rating claims for her right and left knees, she was last afforded a VA examination in August 2009.  She testified at her Board hearing that her condition has worsened since that time, and therefore a new VA examination assessing the current severity of her condition is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Notably, the Veteran's left knee condition is currently assigned a 100 percent rating under DC 5055.  However, that rating is set to return to 30 percent effective March 1, 2015.  Therefore, her VA examination should be scheduled after that date. 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA examination assessing the nature and etiology of her claimed sleep apnea.  The entire claims file, including a copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.  All indicated tests and studies should be completed, and the examiner should obtain a complete history from the Veteran regarding her impairment, etc.

After reviewing the file and completing the examination, the designated clinician must render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea was incurred during or caused by her active military service. 

In forming this opinion, the examiner should specifically address the Veteran's testimony describing how, during her service, she once jumped out of bed and ran into a wall trying to catch her breath.  The examiner must also discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  If available, obtain additional medical comment from the August 2009 VA examiner who diagnosed GERD and a hiatal hernia.  The entire claims file, including a copy of this decision and remand, must again be made available to the examiner for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's diagnosed GERD and hiatal hernia are aggravated by medication used to treat her service-connected knee disabilities.   

The examiner should note that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

The examiner must also render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's diagnosed GERD and hiatal hernia were incurred in service, to include clarifying the previous opinion in August 2009 that GERD started prior to the Veteran's diagnosis of knee problems.  

The examiner should note that the Veteran's knee problems were diagnosed during service, and that there is no evidence of GERD or a hiatal hernia preexisting service.  The examiner should also note that the Veteran was treated for gastroenteritis in December 1979, July 1981, and January 1983.  She was also seen for complaints of diarrhea in March 1982.  That said, her January 1984 discharge examination was normal, and the accompanying medical history report reflects no history of stomach trouble or frequent indigestion.

The examiner must discuss the underlying rationale of these opinions on both direct and secondary service connection, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If the August 2009 VA examiner is unavailable to provide this further comment (addendum opinion), the claims file must be forwarded to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that an additional examination is necessary to provide the requested opinions, one should be scheduled.


3.  As well, schedule the Veteran for a VA examination assessing the nature and etiology of any current gynecological disability.  The entire claims file, including a copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.  All indicated tests and studies should be completed, and the examiner should obtain a complete history from the Veteran.

After reviewing the file and completing the examination, the designated clinician must render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed condition was incurred during or caused by the Veteran's active military service.

To this end, the clinician must render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's 1987 hysterectomy was incurred during or caused by her active service.

In forming these opinions, the examiner should specifically address the Veteran's treatment for cervicitis with dysplasia during her service.  The examiner must also discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Also schedule another VA compensation examination reassessing the severity of the Veteran's right knee disability.  The examination should specifically be scheduled after March 1, 2015.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  The examination should include all diagnostic testing or evaluation needed to make the required determinations, including range of motion testing and stability testing. 

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures, including by obtaining all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate these remaining claims in light of this and all other additional evidence.  For any claim that continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


